Dorsey-PE v. Mata                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-144-CV

     PAUL EARL DORSEY,
                                                                                              Appellant
     v.

     CAPT. MATA,
                                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 30,092
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Paul Dorsey appealed from the court's dismissal of his in forma pauperis petition.  Tex. Civ.
Prac. & Rem. Code Ann. § 13.001 (Vernon Supp. 1996).  Dorsey filed a notice of appeal on
June 26, 1996, and the transcript was filed in this court on July 1.  Although his brief was due on
July 30, no appellant's brief has been filed.  Tex. R. App. P. 74(k).  Appellate Rule 74(l)(1)
provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than twenty days have passed since Dorsey's brief was due.  We notified him of this
defect by letter on August 8.  Id. 60(a)(2), 83.  He has not responded to our letter showing
grounds for continuing the appeal, nor has he provided a reasonable explanation for failing to file
a brief.  Id. 60(a)(2), 74(l)(1).  Therefore, this appeal is dismissed for want of prosecution.  Id.
74(l)(1).
                                                                               PER CURIAM

Before   Chief Justice Davis,
            Justice Cummings, and
            Justice Vance 
Dismissed for want of prosecution
Opinion delivered and filed August 30, 1996
Do not publish